Harrison, J.,
dissenting:
In March, 1892, A. G. Gilpin instituted suit in the Circuit Court of Page county against Spilman, Adams & Co., to enforce the payment of certain purchase money bonds due, and held by him, for two lots sold to Spilman, Adams & Co. by the Valley Land and Improvement Co. On the 22nd day of April, 1892, a decree was entered giving the defendants, on their motion, ninety days in which to file their answer. The cause was continued from time to time without further action until January 20, 1894, when, no answer being filed, a decree was entered against the defendants for the amount due, as shown by their bonds filed with the bill, and a commissioner appointed to make sale of the lots unless the sum decreed was paid in thirty days. The sale was duly made, and reported to the court at the April term, 1894, for confirmation. At the same time, Spilman, Adams & Co., the defendants, appeared and filed a petition in said cause, in which they complain of the decree rendered against them, and charge that they will sustain irreparable injury if said decree is enforced. They insist that the decree complained of was a great surprise, into which they were misled by an agreement supposed to exist with their counsel, that the cause was not to be heard *708at the time it was; that they had an ample and complete defence, which they could have made to the demand against them, and which they could then make if an opportunity was afforded. They further ask that the petition filed by them be treated as a bill of review, or petition for rehearing, as the nature of the case may require; that they be allowed to prepare their defence by such pleas, answers, and depositions as they may be advised are necessary. Affidavits were filed with the petition in support of its allegations, and a decree was entered bringing the cause on to be heard upon the report of sale, the petition and affidavits filed by the defendants, and submitting the cause to the judge to be decided in vacation, with leave to the plaintiff to file in twenty days affidavits in reply to those filed by the defendants. On the 20th day of June, 1894, a decree was entered denying the prayer of the bill of review, or petition for rehearing, dismissing the same, and confirming the report of sale. From this decree an appeal was allowed by one of the judges of this court.
There are but two circumstances which are proper grounds for a bill of review., It must allege either error of law on the face of the record, or newly discovered evidence; and it will only be received when it seeks to review or set aside a final decree. 4 Minor’s Insts., Pt. 2, p. 1268; Barton’s Chancery Practice, 332; 2 Rob. (Old) Pr., p. 414. The petition filed in this case does not allege either circumstance necessary for it to be treated as a bill of review, and it seeks to set aside an interlocutory, and not a final decree; the established definition of a final decree being, “A decree that ends the cause so that no further action of the court in the cause is necessary.” Battaile et als. v. Md. Hospital, 76 Va. 63. It is clear, therefore, upon well settled principles, that this paper cannot be treated as a bill of review.
In order to obtain relief in equity from injury sustained by reason of surprise or mistake, as a general rule, it is *709proper to file an original bill impeaching the decree on that ground. Anderson v. Woodford, 8 Leigh 328. But when relief is sought from surprise, occasioned by the entry of an interlocutory decree, there is no good reason why it should not be done by filing a petition for a rehearing in the same cause in which the decree was entered. Treating the proceeding taken by the appellants as a petition for a rehearing of the decree complained of, upon the ground of surprise, they have not made out a case that entitles them to the relief sought. The petition alleges that there was an understanding and agreement between the counsel for plaintiff and the defendants in the court below that this suit was not to be heard until certain other suits, involving the same question, were decided, and that when heard, the depositions in the other suits were to be used in this so far as applicable. This contention is emphatically denied by counsel for the plaintiff below, who assert most positively that they never had such an agreement.
The well settled rule of practice as to verbal agreements or understandings between counsel, when not admitted, is to disregard them. When, however, a misunderstanding between counsel results in such a surprise as to work a hardship, the court may, in its discretion, grant a continuance; but, in order to secure this relief, the party claiming to be surprised must make a motion for a continuance, supporting said motion with affidavits of the parties, or the statements in writing of counsel, setting forth the ground of the application and the cause of surprise; and when the decree is entered overruling the motion, it should bring the cause on to be heard upon said motion and affidavits and the court’s refusal to grant the continuance, so that the error, if any, can be corrected by appeal from that decree.
If the parties had not been present in court when the decree was entered, and had no notice that the decree would be asked for, and could show that this was a surprise to them *710by reason of a misunderstanding between counsel as to the. time of hearing, and had been by this méans deprived of an opportunity to move for a continuance, and to make the refusal to continue part of the record, they would then have been in a position to apply for relief from the decree complained of.
In this case, however, the appellants were present, by their counsel, in court when the decree was entered. They failed to make their objection to the cause being heard, and the court’s refusal to continué, a part of the record. They allow the decree to be enforced by a sale of the property, and at a subsequent term when the sale is about to be confirmed, they file a petition for a rehearing of the decree of sale, in which they allege “that they were so taken by surprise, and thrown off their guard, that they could not call to mind, in such manner as to present them to the court, in the proper form to be considered by the court, the facts as they realiy existed, which would have entitled them to a continuance.” This is not the kind of surprise a court of equity will relieve against.
The object sought is to set aside the deliberate decree of a court of competent jurisdiction, pronounced with all the parties before it, and present by counsel when the decree was entered. The petition for rehearing fails to make out a case that justifies the interference of the court, and was properly dismissed.
I am of opinion that there is no error in the decree appealed from, and that it should be affirmed.
Buchanan, J., concurs with Harrison, J.

Reversed.